PER CURIAM
Defendant pleaded no contest to six counts of first-degree sexual abuse. On December 4, 1997, the trial court imposed a minimum sentence of 75 months on each count. The court ordered the sentence on Count 1 to commence immediately and ordered the sentences on the remaining counts to be served concurrently, beginning November 2, 2000. Thus, the sentences on the remaining counts were partially concurrent with and partially consecutive to the sentence on Count 1. Defendant appeals, challenging the validity of the sentence, contending that, under ORS 137.123, the trial court has authority to impose either consecutive or concurrent sentences, but not both. In State v. Trice, 159 Or App 1, 5, 976 P2d 569 (1999), however, we held that implicit in the sentencing authority provided in ORS 137.123 is the authority to impose sentences that are partially consecutive and concurrent.
Affirmed.